ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Advanced System Management                    )         ASBCA No. 60189
 Solutions JV, LLC                            )
                                              )
Under Contract No. N00421-04-D-0058 et al. )

APPEARANCE FOR THE APPELLANT:                           Stephen J. McBrady, Esq.
                                                         Crowell & Moring LLP
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         E. Michael Chiaparas, Esq.
                                                         DCMA Chief Trial Attorney
                                                        Gregory T. Allen, Esq.
                                                         Trial Attorney
                                                         Defense Contract Management Agency
                                                         Chantilly, VA

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 3 November 2016



                                                  7
                                                      MARK. N. STEMPLER
                                                      Administrative Judge
                                                      Acting Chairman
                                                      Armed Services Board
                                                      of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60189, Appeal of
Advanced System Management Solutions JV, LLC, rendered in conformance with the
Board's Charter.

       Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals